 Case 1:20-cr-00026-CFC Document 43 Filed 01/19/21 Page 1 of 4 PageID #: 83




                IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF DELAWARE
____________________________________
                                     :
UNITED STATES OF AMERICA,            :
                                     :
                     Plaintiff,      :
     v.                              : Case No. 20-CR-26-1 (CFC)
                                     :
JAMES RICHARD SMITH, III,            :
                                     :
                     Defendant.      :
____________________________________:


     MOTION TO ISSUE COVID-19 SPECIFIC QUESTIONNAIRE TO
                     POTENTIAL JURORS
      NOW COMES the United States of America, by and through David C.

Weiss, United States Attorney for the District of Delaware, and Ruth E.

Mandelbaum and Briana M. Knox, Assistant United States Attorneys, and requests

the Court issue the Government’s proposed COVID-19-specific Questionnaire, and

in support thereof states as follows:

      1.     Trial in this case is set to begin on March 8, 2021.

      2.     Per the Jury Trial Restart Guidelines for the District of Delaware, issued

by this Court on October 7, 2020, each juror summons should include a COVID-19-

specific questionnaire.
  Case 1:20-cr-00026-CFC Document 43 Filed 01/19/21 Page 2 of 4 PageID #: 84




      3.     The Government proposes the enclosed questionnaire be used in

assembling the venire. The proposed questionnaire is submitted in the document

format specified by the Jury Trial Restart Guidelines.

      4.     On January 6, 2021, the Government sent a letter to the Defendant

which enclosed a copy of the proposed questionnaire and asked the Defendant

whether he had any objections. The Government requested the Defendant respond

by January 18, 2021.

      5.     As of the date of this motion, the Government has received no response

to its January 6, 2021 letter.

      WHEREFORE, for the reasons set forth above, the Government requests the

Court utilize the enclosed COVID-19-specific Questionnaire in identifying and

assembling the jury venire.

                                             Respectfully submitted,

                                             DAVID C. WEISS
                                             United States Attorney

                                        BY: /s/ Briana M. Knox
                                            Ruth E. Mandelbaum
                                            Briana M. Knox
                                            Assistant United States Attorneys
                                            Attorneys for the Government


Dated:       January 19, 2021
 Case 1:20-cr-00026-CFC Document 43 Filed 01/19/21 Page 3 of 4 PageID #: 85




                IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF DELAWARE
____________________________________
                                     :
UNITED STATES OF AMERICA,            :
                                     :
                     Plaintiff,      :
     v.                              : Case No. 20-CR-26-1 (CFC)
                                     :
JAMES RICHARD SMITH, III,            :
                                     :
                     Defendant.      :
____________________________________:

                                      ORDER

      AND NOW, this _____ day of _____________________, 2021, having

considered the Government’s Motion to Issue Covid-19 Specific Questionnaire to

Potential Jurors, and any opposition thereto,

      IT IS HEREBY ORDERED that the Government’s Motion is GRANTED.



                                       _________________________________
                                       HONORABLE COLM F. CONNOLLY
                                       UNITED STATES DISTRICT JUDGE
  Case 1:20-cr-00026-CFC Document 43 Filed 01/19/21 Page 4 of 4 PageID #: 86




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE
____________________________________
                                       :
UNITED STATES OF AMERICA,              :
                                       :
                        Plaintiff,     :
      v.                               :     Case No. 20-CR-26-1 (CFC)
                                       :
JAMES RICHARD SMITH, III,              :
                                       :
                        Defendant.     :
____________________________________   :

                                 CERTIFICATE OF SERVICE

       I, Sherry Kaminski, an employee with the United States Attorney=s Office, hereby certify

that on the 19th day of January 2021, I caused to be electronically filed:

      Motion to Issue COVID-19 Specific Questionnaire to Potential Jurors with Jury
                     Questionnaire Regarding COVID-19 Attachment

with the Clerk of the Court using CM/ECF.           Said document is available for viewing and

downloading from CM/ECF. I further certify two copies of said document to be served by U.S.

Mail on the following:

James Richard Smith, III
Inmate Register # 09550-015
FDC Philadelphia
Federal Detention Center
P.O. Box 562
Philadelphia, PA 19105
PRO SE
                                                             /s/ Sherry Kaminski
                                                             Sherry Kaminski
